Title: To James Madison from Edward Thornton, 30 October 1801 (Abstract)
From: Thornton, Edward
To: Madison, James


30 October 1801, Philadelphia. Acknowledges JM’s letter of 21 Oct. relating to imprisonment of Le Couteulx. Both he and Liston have sent requests for release to authorities in Canada and Great Britain. Does not know if delay is caused by new information in case or by desire to await instructions from home but promises to write to Canada again. Notes that Le Couteulx is detained not simply as an alien but as an enemy alien and natural-born subject of nation at war with Britain. Although Le Couteulx is a naturalized American citizen, his correspondence shows he considers himself still French. He encourages insurrection among disaffected in Canada, affords asylum for spies and deserters, and behaves in ways that Great Britain would consider inimical acts even if performed by a native American. There is little likelihood, therefore, of his receiving compensation for losses due to imprisonment.
 

   RC (DNA: RG 59, NFL, Great Britain, vol. 2). 4 pp. Printed in William R. Manning, ed., Diplomatic Correspondence of the United States: Canadian Relations, 1784–1860 (4 vols.; Washington, 1940–45), 1:526–27.


   Albany resident Lewis Le Couteulx, who had been arrested in Niagara on his way to Detroit in 1798 and was being detained at Quebec, was eventually released, and JM aided his later efforts to obtain compensation. Thornton had earlier described him as an amiable and inoffensive individual who was both intellectually and emotionally incapable of fomenting revolution (JM to Rufus King, 16 May 1803, ibid., 1:163–64; Thornton to Grenville, 9 Feb. 1801 [PRO: Foreign Office, ser. 5, 32:36–37]).

